—Motion for permission to appeal to the Court of Appeals *993granted, without costs. No issue of fact was considered by this Court. Pursuant to CPLR 5713, this Court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which, in its opinion, ought to be reviewed by the Court of Appeals: "Did this Court err as a matter of law in modifying the order of Supreme Court by reversing so much thereof as granted defendants’ cross motion for partial summary judgment dismissing plaintiffs’ Labor Law § 240 (1) cause of action, denying the cross motion, and, as so modified, affirming said order?”
Weiss, P. J., Mercure, Crew III, Casey and Harvey, JJ., concur.